              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00059-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
DELAND DAMONT HALL,             )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion to amend the Judgment in this case [Doc. 267].

      In June 2018, the Defendant was found guilty of violating the terms of

his supervised release.    He was sentenced to a term of 21 months’

imprisonment, consisting of thirteen (13) months “to be served consecutively

to any undischarged term of imprisonment previously or hereinafter imposed

by any court, including this court, and particularly including the Cleveland

County Superior Court,” and a term of eight (8) months “to be served

concurrently with the sentence previously imposed by the Cleveland County

Superior Court in Case Nos. 17CRS1424 and 17CRS54975.” [Doc. 245 at

2].
      By the present filing, the Defendant asks the Court to amend the

Judgment [Doc. 245] so as to allow the entire term of his federal sentence to

run concurrently with his previously imposed state sentence. [Doc. 267].

      The Defendant has stated no basis on which the Court can or should

amend the Judgment in this case. The Defendant pled guilty to the violation

of the terms of supervised release, and he does not contend that his guilty

plea was in any way unknowing or involuntary. The Defendant further did

not file a direct appeal of his conviction or sentence, nor has he filed a motion

to vacate his conviction under 28 U.S.C. § 2255.              Accordingly, the

Defendant’s request for an amendment of his Judgment is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion to amend the Judgment in this case [Doc. 267],

is DENIED.

      IT IS SO ORDERED.

                               Signed: August 5, 2019




                                         2
